[Cite as State v. Henry, 2021-Ohio-888.]


                                        COURT OF APPEALS
                                    GUERNSEY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                 :       Hon. John W. Wise, J.
                                             :       Hon. Patricia A. Delaney, J.
-vs-                                         :
                                             :
DEVON A. HENRY,                              :       Case No. 20CA000017
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Guernsey County
                                                     Court of Common Pleas, Case No.
                                                     19-CR-200




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    March 19, 2021




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JASON R. FARLEY                                      FREDERICK A. SEALOVER
Assistant County Prosecutor                          45 N. Fourth Street
627 Wheeling Avenue                                  P.O. Box 2910
Cambridge, Ohio 43725                                Zanesville, Ohio 43702
Guernsey County, Case No. 20CA000017                                                 2


Baldwin, J.

       {¶1}   Defendant-appellant Devon Henry appeals from the June 18, 2020

Judgment Entry of the Guernsey County Court of Common Pleas. Plaintiff-appellee is the

State of Ohio.

                       STATEMENT OF THE FACTS AND CASE

       {¶2}   On June 11, 2019, the Guernsey County Grand Jury indicted appellant on

one count of trafficking in hashish in violation of R.C. 2925.03(A)(1) and 2925.03(C)(7)(d),

a felony of the second degree, and one count of trafficking in heroin in violation of R.C.

2925.03(A)(1) and 2925.03(C)(6)(d), also a felony of the second degree. The indictment

also contained two specifications for forfeiture of an automobile in a drug case and two

specifications for forfeiture of money in a drug case.

       {¶3}   On July 25, 2019, appellant filed a Notice of Availability stating that he was

currently incarcerated in the Mahoning County Jail and had been since June 21, 2019.

       {¶4}   At his arraignment on September 3, 2019, appellant entered a plea of not

guilty to the charges. At the arraignment, appellant’s counsel advised the trial court that

appellant was “being held on a detainer or holder from the Federal authorities as

indicated, and whatever bond he has or whatever bond is set by this Court he is not going

to be released as my understanding from Federal hold. Even though he is being held in

the Mahoning County Jail it is on Federal holder…..” Transcript at 16-17.

       {¶5}   The trial court stated on the record, in relevant part, as follows: “…the Court

will set bond today as a Personal Recognizance Bond, but as he is currently being held

under the Federal Warrant…, I will require further bond hearing before he can be

released. He can be returned to Mahoning County.” Transcript at 18-19.
Guernsey County, Case No. 20CA000017                                                   3


       {¶6}   The State amended both charges to felonies of the fifth degree and

appellant, on February 26, 2020, entered a plea of guilty to the amended charges.

Pursuant to a Judgment Entry filed on June 18, 2020, appellant was sentenced to eleven

(11) months for trafficking in hashish and nine (9) months for trafficking in heroin. The trial

court ordered that the sentences be served consecutively for an aggregate prison

sentence of twenty (20) months. The trial court ordered that the $2,100.00 seized be

forfeited and dismissed the remaining specifications.

       {¶7}   At the sentencing hearing, defense counsel argued that appellant should be

given jail time credit for the period of time that he had been subject to the federal holder

as result of the allegations in his Guernsey County prosecution. Defense counsel argued,

in relevant part, as follows:

       {¶8}   “He was released on a bond then, and was picked up on June on the basis

of supervised release violation on a Federal case, and that violation on what he has been

told and what I have been told from discussing with the Attorney in his Federal case is

that the violation essentially is this case, and he was being held pending deposition (sic)

of this case by the feds and as the Court may remember likely does recall his bond in this

was Recognizance Bond, but were he be released, he was to have another bond hearing

before being released so my position has been all along that he was being held on this

case, and now it may be and it is a technical matter but the Feds had the primary holder

on him and that I will argue that the State had a holder, even if it was a secondary holder

on him, but all related to the nexus the crux of the matter was this case and these crimes

so I would submit that he should receive jail time credit for the entire time he has been

locked with regard to this as this Court is handling the situation first. He will get if this
Guernsey County, Case No. 20CA000017                                                  4


Court were grant him jail time credit as I am requesting and of course, I have not done a

calculation, but it would be something in the area of an entire year,...”

         {¶9}   Transcript at 79-80.

         {¶10} The court responded by stating that “if I read the Presentence Investigation

Page One jail time credit correctly that time he spent in the County Jail was here….Not

where he is being housed at the Mahoning County Jail under Federal custody.” Transcript

at 80.

         {¶11} The trial court, in its June 18, 2020 Judgment Entry, ordered that appellant

receive jail time credit for 41 days (as of June 18, 2020) for time incarcerated in this case

and that appellant receive additional credit for time awaiting transport to prison.

         {¶12} Appellant now appeals, raising the following assignment of error on appeal:

         {¶13} “I. THE TRIAL COURT ERRED BY DENYING THE DEFENDANT-

APPELLANT’S REQUEST FOR ADDITIONAL JAIL-TIME CREDIT FOR TIME THAT HE

SERVED ARISING OUT OF THE OFFENSES FOR WHICH HE WAS CONVICTED AND

SENTENCED.”

                                              I

         {¶14} Appellant, in his sole assignment of error, argues that the trial court erred

by denying his request for additional jail-time credit for time that he served arising out of

the offenses for which he was convicted and sentenced. We disagree.

         {¶15} This Court reviews the trial court's determination as to the amount of jail-

time credit under the “clearly and convincingly” contrary-to-law standard. State v. Perkins,

11th Dist. Lake Nos. 2018-L-084 and 2018-L-098, 2019-Ohio-2288, ¶ 12. It is appellant's

burden to establish that the trial court erred in its jail-time award. State v. Haworth, 11th
Guernsey County, Case No. 20CA000017                                                  5


Dist. Portage Nos. 2019-P-0047-0049, 2020-Ohio-1341, ¶ 29, citing State v. Corpening,

2019-Ohio-4833, 137 N.E.3d 116, ¶ 27 (11th Dist.).

      {¶16} “Criminal defendants have a right to jail-time credit.” State v. Thompson, 8th

Dist. Cuyahoga No. 102326, 2015-Ohio-3882, ¶ 21. R.C. 2967.191(A) states as follows:



      (A)    The department of rehabilitation and correction shall reduce the

      prison term of a prisoner, as described in division (B) of this section, by the

      total number of days that the prisoner was confined for any reason arising

      out of the offense for which the prisoner was convicted and sentenced,

      including confinement in lieu of bail while awaiting trial, confinement for

      examination to determine the prisoner's competence to stand trial or sanity,

      confinement while awaiting transportation to the place where the prisoner is

      to serve the prisoner's prison term, as determined by the sentencing court

      under division (B)(2)(g)(i)1 of section 2929.19 of the Revised Code, and

      confinement in a juvenile facility. The department of rehabilitation and

      correction also shall reduce the stated prison term of a prisoner or, if the

      prisoner is serving a term for which there is parole eligibility, the minimum

      and maximum term or the parole eligibility date of the prisoner by the total

      number of days, if any, that the prisoner previously served in the custody of

      the department of rehabilitation and correction arising out of the offense for

      which the prisoner was convicted and sentenced.
Guernsey County, Case No. 20CA000017                                                6


        {¶17} However, time spent in confinement, either prison or jail, for unrelated cases

or awaiting trial and sentencing on an unrelated case cannot be counted towards another

case. State v. Cupp, 156 Ohio St.3d 207, 2018-Ohio-5211, 124 N.E.3d 811, ¶ 23.

        {¶18} In the case sub judice, appellant argues that he was entitled to jail-time

credit for the time that he spent in Mahoning County Jail on a federal detainer. He argues

that during such period of time, he as confined “for a reason arising out of the offenses

for which he was convicted and sentenced in the trial court…”

        {¶19} The record reveals that appellant was currently on supervision out of the

United States District Court, that a violation was filed against him on June 21, 2019 and

that he had been incarcerated since that time. Appellant was not being held on the

Guernsey County case. His bond in this case was set as a personal recognizance bond.

We concur with appellee that the time that appellant served in the Mahoning County Jail

would go towards his federal sentence, but that he is not entitled to credit toward this

case.    See     State v. Claggett, 8th Dist. Cuyahoga No. 108742, 2020-Ohio-4133.        In

Clagett, the court held that the defendant was not entitled to jail time credit when he was

also being held on a federal probation detainer.

        {¶20} Appellant’s sole assignment of error is, therefore, overruled.
Guernsey County, Case No. 20CA000017                                        7


       {¶21} Accordingly, the judgment of the Guernsey County Court of Common Pleas

is affirmed.

By: Baldwin, P.J.

Wise, John, J. and

Delaney, J. concur.